Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of telephone locks of plate or disc tumbler construction; that locks of plate or disc tumbler construction were held not to fall within the tariff designation locks of pin tumbler or cylinder construction in Shriro Trading Corp. v. United States (56 Cust. Ct. 422, C.D. 2669); that the instant *898locks are, in fact, of plate or disc tumbler construction, and are, in fact, not padlocks, cabinet, or drawer locks and are in chief value of brass, the claim of the plaintiff was sustained.